 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 MITCHELL DAVIS,                                    Case No.: 2:19-cv-00045-APG-VCF

 4         Plaintiff                               Order Granting Motion to Supplement

 5 v.                                                           [ECF No. 13]

 6 PACIFICSOURCE HEALTH PLANS, INC.,

 7         Defendant

 8        IT IS ORDERED that defendant PacificSource Health Plans, Inc.’s unopposed motion to

 9 supplement (ECF No. 13) is GRANTED. Defendant shall file a copy of the Policy on or before

10 August 16, 2019.

11        DATED this 2nd day of August, 2019.

12

13
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
